Citation Nr: 0209353	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of burn 
injuries to the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This case was previously before the 
Board in August 1998.  At that time, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.


FINDING OF FACT

Residuals of burn injuries to the left arm have not been 
shown to be causally related to the veteran's military 
service.


CONCLUSION OF LAW

Residuals of burn injuries to the left arm were not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and VA medical records, including 
VA and private examinations.  As such, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

The veteran contends that he suffers from the residuals of a 
left arm burn injury sustained in a barracks fire during 
service in January 1957.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the medical records in the claims file, 
including service medical records, fail to reflect any 
residuals of a burn injury to the left arm.  Although service 
medical records fail to reveal any complaints or treatment 
related to a left arm burn injury, the Board here 
specifically notes that the veteran's testimony and 
statements regarding a left arm burn injury during service 
are taken to be credible.  The veteran has indicated that he 
received outpatient treatment care for a left arm burn injury 
during service, and a statement from his brother has verified 
this assertion.

The problem in this case, however, is that the veteran's 
service medical records fail to reflect any injury, let alone 
any chronic injury, resulting from a left arm burn injury.  
In this regard, the Board notes that the veteran's December 
1957 separation examination, while noting tattoos on the 
veteran's forearms, did not note any left arm injuries 
associated with the barracks fire incident.  In other words, 
while not doubting the veteran's statements, the medical 
evidence has failed to show that any injuries or residuals of 
a left arm burn injury sustained in service were chronic in 
nature.

The absence of a chronic left arm burn injury during service 
is also demonstrated by a private examination dated in August 
1967 that noted the veteran's skin to be normal.  Further, no 
complaints, findings, or diagnosis of a burn injury was noted 
on the October 1972 or February 2001 VA orthopedic 
examinations.  With no residuals of burn injuries to the left 
arm shown during service or after, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of burn 
injuries to the left arm.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and service connection for residuals of burn 
injuries to the left arm is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of burn injuries to the left 
arm is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

